{¶ 19} I concur in the majority's opinion even though this appeal was brought pursuant to R.C. 2929.12 because I would find that there was no abuse of discretion by the trial court herein. I note that four of the jurists in Kalish would use abuse of discretion as the standard of review for appeals under R.C. 2929.12. I incidentally also note that four of the jurists in Kalish would hold that, for appeals under statutes other than R.C. 2929.12, the standard of review would be as set forth in R.C. 2953.08(G), [generally, clear and convincing evidence]. Having found no abuse of discretion in this case, I concur with the majority's decision. *Page 1